United States Court of Appeals
                         For the Eighth Circuit
                     ___________________________

                             No. 19-2334
                     ___________________________

                            Michael Lavern Boyd

                    lllllllllllllllllllllPlaintiff - Appellant

                                       v.

                            Greg Rechcigl, et al.

                   lllllllllllllllllllllDefendants - Appellees
                                    ____________

                 Appeal from United States District Court
                for the Eastern District of Arkansas - Helena
                                ____________

                         Submitted: January 9, 2020
                          Filed: January 16, 2020
                               [Unpublished]
                               ____________

Before LOKEN, ERICKSON, and GRASZ, Circuit Judges.
                           ____________

PER CURIAM.
       Arkansas inmate Michael Boyd appeals the district court’s1 grant of summary
judgment dismissing his pro se 42 U.S.C. § 1983 action in which he alleged that
various Arkansas Department of Corrections employees were deliberately indifferent
to his medical needs, for failure to exhaust his administrative remedies under the
Prison Litigation Reform Act (PLRA). In a prior appeal, we reversed the grant of
summary judgment and remanded for further proceedings. See Boyd v. Doe, 746 Fed.
Appx. 599 (8th Cir. 2018). On remand, the magistrate judge conducted an
evidentiary hearing on the issue of exhaustion. See 28 U.S.C. § 636(b)(1)(B); Lee v.
Willey, 789 F.3d 673, 677 (6th Cir. 2015) (district court may resolve factual disputes
relevant to PLRA exhaustion in evidentiary hearing without jury trial). We review
the district court’s application of the PLRA’s exhaustion requirement de novo and its
findings of fact for clear error, see Nerness v. Johnson, 401 F.3d 874, 876 (8th Cir.
2005) (per curiam), and findings based on credibility determinations are entitled to
great deference, see Story v. Norwood, 659 F.3d 680, 684-85 (8th Cir. 2011). Having
carefully reviewed the record and the arguments on appeal, we conclude that
summary judgment was properly granted for the reasons stated by the district court.
See 42 U.S.C. § 1997e(a).

      Boyd’s pending motions to supplement the record are denied, appellees’
motion to strike is denied as moot, and the judgment of the district court is affirmed.
See 8th Cir. R. 47B.
                        ______________________________




      1
       The Honorable Brian S. Miller, United States District Judge for the Eastern
District of Arkansas, adopting the report and recommendations of the Honorable J.
Thomas Ray, United State Magistrate Judge for the Eastern District of Arkansas.

                                         -2-